  8:21-cv-00057-RGK-PRSE Doc # 11 Filed: 04/13/21 Page 1 of 1 - Page ID # 55




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JEREMIAH Y. NATION,

                   Petitioner,                            8:21CV57

      vs.
                                                           ORDER
SCOTT FRAKES,

                   Respondent.


       IT IS ORDERED that Respondent’s Motion for Extension of Time (Filing 10)
is granted. Respondent’s motion for summary judgment or state court records in
support of answer shall be filed on or before May 5, 2021. The remainder of the
deadlines are set forth in Filing 8.

      Dated this 13th day of April, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
